

EXHIBIT 10.113
[bscwtag541bluergb.jpg]
    
November 30, 2011


Supratim Bose
11A Cooling Close
Singapore 558176




Dear Supratim,


We are pleased to offer you the position of Senior Vice President and President,
Asia-Pacific with Boston Scientific (the “Company”) reporting to Hank Kucheman,
Chief Executive Officer. As part of this offer, we are very pleased to recommend
that you be a member of the Boston Scientific Executive Committee. Your
appointment to the Executive Committee and your appointment as an executive
officer of Boston Scientific is subject to the approval of the Board of
Directors, which we expect to request by December 13, 2011




The specific terms and conditions of your offer are as follows, subject to
approval by the Compensation Committee of the Board of Directors, which we
expect to request by December 13, 2011:


1.    Medical Examination
This offer of employment is conditional on your passing the Company's
pre-employment medical examination to be conducted by the Company's doctors.
Arrangements for this will be made upon your indicating acceptance of this offer
of employment.




2.    Salary
2.1
You will receive a base salary of 50,330 SGD gross per month.



2.2
    Your salary shall be reviewed from time to time in accordance

with the Company policy.




3.
13th Month Wage Supplement

3.1
The Company pays a 13th month wage supplement at the end of the calendar year.



3.2
For any term of service of less than 12 months, the 13th month supplement shall
be pro-rated. This will be calculated on the base salary which you are drawing
at the time payment is made.






--------------------------------------------------------------------------------





4.
Incentive

4.1
In addition, starting in 2012, you will be eligible for Boston Scientific
Performance Incentive Plan (“PIP”) incentive earnings target of 60% of your
total annual base salary including the 13th month' supplement, if performance
targets are achieved. Your actual award will be based on your individual and
company performance. Under the current incentive plan, you must be employed on
the date the award is payable in order to be eligible for payment.



5.
Cash Sign-on

5.1
Boston Scientific will provide you with a lump-sum cash sign-on bonus of SGD
262,020 (less applicable withholding taxes), which will be paid at the time of
your first paycheck (the “Initial Sign-On Bonus”). Except as otherwise set forth
in this Letter, you must be employed by Boston Scientific to receive the Initial
Sign-On Bonus. If you should leave Boston Scientific voluntarily prior to the
first anniversary of your start date, you will be required to pay back the
Initial Sign-On Bonus within 30 days of your departure.







6.
Long-Term Equity

6.1
New Hire Equity Grant - As part of this offer of employment, we are
recommending, subject to approval by the Compensation Committee of the Board of
Directors, which we will seek immediately and expect to obtain prior to your
anticipated start date, an equity incentive. The equity incentive will be in the
form of 50% Non-Qualified Stock Options and 50% Deferred Stock Units (DSUs)
having a total value of $800,000 (US Dollars) on the date of grant. Your award
will be made pursuant to the 2011 Boston Scientific Long Term Incentive
Plan. Our Long-Term Incentive Plans are designed to share the rewards of the
business with individuals who most significantly contribute to the achievement
of the Company's strategic and operating goals. The date of grant will be the
first trading day of the month following date of hire and approval.



a.
Non-Qualified Stock Options: The option grant will provide you with the
opportunity to purchase shares of Boston Scientific common stock. The number of
stock options will be calculated using a Black Scholes calculation of the value
of the options on the effective date of grant.  The exercise price will be equal
to the Fair Market Value (closing price) of Boston Scientific common stock on
the effective date of grant. The option grant will vest in four equal annual
installments beginning on the first anniversary of the date of grant and will
expire on the 10th anniversary of the grant date. In all other respects the
option grant will be subject to the provisions of the 2011 Long-Term Incentive
Plan and Non-Qualified Stock Option Agreement. In accordance with the 2011
Long-Term Incentive Plan, any unvested stock options will accelerate upon your
Retirement, Disability, death or a Change in Control of Boston Scientific (as
those terms are defined in the 2011 Long-Term Incentive Plan) and remain
exercisable until the expiration of the stated term of the stock option.



b.
DSU Award:  An award of Deferred Stock Units reflects Boston

Scientific's commitment to grant to you a number of shares of Boston Scientific
common stock (less applicable tax and other withholdings), to be issued to you
in



--------------------------------------------------------------------------------



five equal annual increments beginning on the first anniversary of the date of
the grant.  The number of DSUs to be awarded will be calculated using the Fair
Market Value (closing price) of Boston Scientific common stock on the effective
date of grant. This award is also subject to all provisions of the 2011 Long
Term Incentive Plan and Deferred Stock Unit Agreement.  In accordance with the
2011 Long Term Incentive Plan, upon your Retirement, Disability, death or a
Change in Control of Boston Scientific (as those terms are defined in the 2011
Long Term Incentive Plan), we will issue to you or your beneficiary (as the case
may be), any shares of Boston Scientific stock to be awarded to you in
accordance with this letter that remain subject to eligibility conditions.


6.2
2012 Annual Equity Grant - As part of this offer, during the normal annual
executive review process you will be recommended to be granted an equity award
having a total value of $400,000 (US Dollars) on the effective date of grant
(“2012 Annual Equity Grant”). This award is inclusive of Boston Scientific
annual equity to be granted to you under the 2012 Long Term Incentive Program.
These awards will be made pursuant to the 2011 Boston Scientific Long Term
Incentive Plan.  Our Long Term Incentive Plans are designed to share the rewards
of the business with individuals who most significantly contribute to the
achievement of the Company's strategic and operating goals. The effective date
of grant will be the date on which 2012 long-term incentive awards are made to
senior executives of Boston Scientific generally under the 2012 Long Term
Incentive Program, which under our policies is generally on the date of approval
or the first open trading day following the date of approval, should the date of
grant be in a closed trading window. Thereafter, your performance and
entitlement to long term incentive compensation grants will be reviewed in the
normal course, on an annual basis starting with the annual review process in
2013. Although the program and individual performance varies from year to year,
we generally expect this position to have a range of equity between $500,000 (US
Dollars) to $1,500,000 (US Dollars).



7.
Transport Allowance

7.1
You will be eligible for a transport allowance of 72,000 SGD per annum, or 6,000
SGD per month which covers petrol and parking. This will be paid directly to
your account. The transportation allowance, being fixed and regular amount, is
compensation income subject to withholding tax on compensation.



8.
Other Benefits and Terms

8.1
Your leave, medical and hospitalization benefits and other terms are summarized
in the Employee Handbook which will be provided to you. You are covered under
the benefits program for employees designated as Managerial/Professional staff.



8.2 Your leave entitlement will start from 20 days and will be pro-rated
accordingly in the first year.


These benefits are granted on the understanding that these may be varied or
withdrawn at the sole discretion of the Company.


9.    Termination



--------------------------------------------------------------------------------



9.1
During your probationary service, you or the Company shall be entitled to
terminate your employment at any time by one party giving to the other one (1)
month's notice in writing or one (1) month's base salary in lieu of notice.



9.2
After your confirmation, your employment may be terminated at any time by either
party giving to the other one (1) months' written notice, or one (1) months'
base salary in lieu of notice.



9.3
Company shall be entitled to terminate your employment immediately upon written
notice (but without prejudice to the rights and remedies of the Company for any
breach of this Agreement and to your continuing obligations under this
Agreement) in any of the following cases:



9.3.1 If you are guilty of dishonesty or serious or persistent misconduct
or, without reasonable cause, neglect or refuse to attend to your
duties, or fail to perform any of your obligations hereunder, or fail
to observe the Company's rules and any other regulations of the
Company from time to time in force.


9.3.2 If you are incapacitated by illness or otherwise unable to perform your
duties hereunder for a period totaling in aggregate six months in any period of
twelve consecutive calendar months.


9.3.3
If you become bankrupt or have a receiving order made against you or make any
general composition with your creditors.



9.4
Upon termination of employment for any reason, or at any other time requested by
the Company, you shall promptly return all Company property to the Company.



9.5
Per the employment rules of the Company and subject to applicable law, you shall
retire from the services of the Company upon attaining the prescribed retirement
age.









10.    Notice
10.1
Any notice required to be given in connection with your contract of employment
shall be given in writing.



10.2
In the case of a notice given by the Company, such notice shall be valid if it
is delivered personally to you or sent by registered post to your last known
place of residence.



10.3 In the case of a notice given by you, such notice shall be valid if it is
hand
delivered or sent by registered post to the Company at its registered
address.




11.     Pre-Conditions to Employment with the Company



--------------------------------------------------------------------------------



11.1
This Offer of Employment is contingent upon your present or previous employers
releasing you from any advance notice of resignation as well as any restrictive
and non-competition covenants which may affect or restrict the scope and
obligations of your employment with the Company, as determined by the Company



11.2
This offer is contingent on background verification and references satisfactory
to Boston Scientific.





12.    Confidentiality, Non-Competition, Inventions and Work Product
12.1 You shall not during the continuance of your employment or after its
termination disclose, divulge, impart or reveal to any person or company any of
the trade secrets or confidential operations, processes, dealings or any
information concerning the organization, business, finance, transactions or
affairs of the Company of any of its related companies
which may come to your knowledge during your employment (“Confidential
Information”) and shall not use or attempt to use any such information in any
manner which may injure or cause loss either directly or indirectly to the
Company or its business. This restriction shall continue to apply after
termination of your employment.




12.2 You agree that you shall not, directly or indirectly, at any time during a
one-year period commencing upon your termination of employment with
the Company for any reason, either on your own account or for any other
person or entity, solicit, interfere with or endeavor to entice away from the
Company or any of its related companies, any person who to your
knowledge is, or has at any time in the one-year period immediately prior
to the termination of your employment, been a client, customer or
employee of, or in the habit of dealing with the Company or any of its
related companies.




12.3 You agree that you shall not, directly, at any time during a one-year
period commencing upon your termination of employment with the Company or any
reason, render or engage in Competing Service, either on your own account or for
any other person or entity, in any country where you provide services on behalf
of the Company during the last two (2) years of your employment with the Company
or any of its affiliates. The term “Competing Service” is defined as any
involvement with the type of products, processes or services with which you,
during the last two (2) years of your employment with the Company or any of its
affiliates, (a) worked or (b) about which you acquired or had access to
Confidential Information.




12.4
You agree to promptly disclose to Company any inventions, original works of
authorship, development, concepts, improvements or trade secrets, whether or not
patentable or subject to copyright or similar laws, which you make during the
period of your employment with the Company and which relate to the scope of your
employment. You agree to assign all rights, title and interest in such
intellectual properties to the Company, and will cooperate fully with respect to
any filings or registrations the Company wishes to make to protect those
properties.




--------------------------------------------------------------------------------





13.    Obligations and Conduct of Employee
13.1
You shall devote your full working time and ability to the business of the
Company and its affiliated companies in accordance with the instructions you
receive from the Company and consistent with the duties and responsibilities
assigned to you.



13.2
You are prohibited from concluding any contracts binding the Company, whether in
your own name or on behalf of any third party, unless you first secure written
approval of the Company.



13.3
You agree that you will not, during the term of this agreement, become
associated directly or indirectly with any business whose activities may be
competitive with those of the Company, its employees, or its affiliated
companies.





13.4
Publications or speeches by you which concern the activities or interests of the
Company must be cleared in advance by your supervisor unless they are for the
purposes of sales promotion for the Company or are otherwise within the scope of
your usual functions.



13.5 You agree to abide by all of the Company's policies and procedures,
including the Boston Scientific Code of Business Conduct, as amended from time
to time and which shall form part of this Employment Agreement, and to comply
with all work rules and instructions communicated to you by the Company, as each
shall be amended from time to time.


14. Executive Retirement Plan


14.1
As a member of the Executive Committee, you will be eligible for benefits under
the Boston Scientific Executive Retirement Plan. As a member of the Executive
Committee, if you “Retire” from Boston Scientific (as that term is defined in
our Executive Retirement Plan), you may be eligible to receive certain benefits
provided in that Plan, including a lump sum payment equal to 2.5 months of base
salary times your years of service, subject to a maximum benefit of 36 months. A
copy of Boston Scientific's Executive Retirement Plan is attached for your
information.



15.
BOSTON SCIENTIFIC CHANGE IN CONTROL AND INDEMNIFICATION AGREEMENTS



15.1
In general, the Change in Control agreement entitles you as a member of our
Executive Committee to a lump sum payment of three times your base salary and
assumed on-plan incentive bonus if either your employment is terminated (other
than for cause) or if your duties are diminished following a change in control
of Boston Scientific. Indemnification by Boston Scientific is also extended to
key executives for liability arising in the proper performance of one's
responsibilities as an executive officer of Boston Scientific. A form of each
agreement will be provided to you.



16.     General
If any provision in this contract of employment is held invalid or
unenforceable, the remainder of this contract shall nevertheless remain in full
force and effect.





--------------------------------------------------------------------------------



This Employment Agreement and the Code of Conduct, form the entire agreement
between you and the Company relating to your employment with the Company, and
supersedes all other oral or written understanding and agreements between you
and the Company that may have existed prior to the date of this Employment
Agreement.


Please confirm your acceptance of the above terms and conditions by signing this
Agreement, and the Code of Business Conduct Acknowledgment form, and return
these to the Company.


We look forward to your acceptance of this offer.


Yours sincerely




Hank Kucheman
Chief Executive Officer














I, Supratim Bose, have read this letter of offer and accept employment on the
terms and conditions stated.


I shall be able to commence employment on December 26, 2011.






Signature: _____________________________ Date:___________________

